Citation Nr: 9921975	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-03 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a back or 
neck injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The appellant served in the National Guard of Alabama.  The 
only verified period of service was active duty for training 
from November 1975 to April 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an December 1996 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant's notice of 
disagreement was received in August 1997.  In a subsequent 
October 1997 rating decision, the RO denied the appellant's 
claim based on the lack of new and material evidence.  A 
statement of the case was mailed to the appellant in January 
1998.  The appellant's substantive appeal was received in 
March 1998.  The appellant was afforded a hearing before a 
hearing officer at the RO in March 1998.


REMAND

In August 1996 the appellant filed a claim for service 
connection for residuals of a back or neck injury and hearing 
loss.  In a December 1996 rating decision, service connection 
was denied for residuals of a back or neck injury and for 
hearing loss.  Thereafter, in a January 1997 letter, the 
appellant was notified of the December 1996 rating decision 
and of his procedural and appellate rights.  On August 20, 
1997, correspondence was received from the appellant which 
the Board finds was a notice of disagreement to all of the 
issues.  In an October 1997 rating decision, service 
connection was denied for a back disability and for hearing 
loss on a new and material basis.  In November 1997, the 
appellant submitted correspondence which the RO construed as 
a notice of disagreement to the October 1997 rating decision 
with respect to the back disability.  However, as noted, 
there was already a notice of disagreement of record 
regarding the issue of service connection for a back 
disability.  Thereafter, the appellant was issued a statement 
of the case which reflected the applicable laws and 
regulations as well as reasons and bases regarding the denial 
of service connection on a new and material basis.  In March 
1998 the appellant subsequently submitted a substantive 
appeal as to the issue of his back or neck disability.  

The Board notes that the RO considered the appellant's claim 
for service connection for a back or neck injury on a new and 
material basis; however, since the appellant submitted a 
notice of disagreement within one year of the notification of 
the denial of service connection, the appellant effectively 
initiated an appeal to the original rating decision which 
denied service connection.  Thereafter, he perfected his 
appeal and submitted additional evidence.  As such, his claim 
should have been considered on the merits and his statement 
of the case should have reflected the applicable laws and 
regulations as well as reasons and bases regarding the denial 
of service connection on the merits rather than the denial of 
service connection on a new and material basis.  In light of 
the foregoing, the RO must consider the appellant's claim on 
the merits.

Eligibility for VA benefits is predicated upon an 
individual's legal status as a veteran of active military, 
naval or air service with the Armed Forces of the United 
States.  38 U.S.C.A. §§ 101(2)(24); 38 C.F.R. §§ 3.1(d), 3.6.  
The law defines active duty as full-time duty in the Armed 
Forces, other than active duty for training.  However, active 
military, naval and air service includes periods of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty. 38 U.S.C.A. §§ 101(21)(24); 38 C.F.R. § 3.6(a) 
(b).  At the outset, the RO should verify all periods of the 
appellant's service and indicate what type of service that he 
had, i.e., active duty, active duty for training.

The Board notes that the appellant stated in November 1997 
that he attempted to obtain his service medical records and 
was told that some of his records may have been destroyed by 
a "flood" in St. Louis, Missouri.  However, he was able to 
obtain some records from the Alabama State Military 
Department of Adjutant General.  Prior to review of the 
appellant's claim, the RO should contact the National 
Personnel Records Center as well as the Alabama State 
Military Department of Adjutant General in order to determine 
if any additional service medical records are available for 
review.

The Board also notes that the appellant was represented by an 
individual from the American Legion at his personal hearing 
at the RO in March 1998.  It is unclear, however, whether 
this individual was also a representative from the Alabama 
State Department of Veteran's Affairs.  As such, the RO 
should clarify this matter.  If the appellant was not 
represented by an individual from the Alabama State 
Department of Veteran's Affairs, he should be notified that 
he may elect to have another personal hearing at the RO with 
representation from that service organization.

Lastly, the Board notes that in an October 1997 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for hearing loss; however, the Board has 
determined that the appellant filed a timely notice of 
disagreement to the December 1996 rating action denying 
service connection for hearing loss so the RO should issue a 
statement of the case on the merits regarding that issue.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should verify all periods of 
the appellant's service and should 
indicate what type of service he had, 
i.e., active duty, active duty for 
training, inactive duty training.

2.  The RO should contact the National 
Personnel Records Center and the Alabama 
State Military Department of Adjutant 
General in order to determine if any 
service medical records of the appellant 
are available for review.

3.  The RO should clarify whether the 
individual from the American Legion who 
represented the appellant at his hearing 
at the RO is also a representative from 
the Alabama State Department of Veterans 
Affairs.  If the RO determines that the 
individual from the American Legion is 
not also a representative from the 
Alabama State Department of Veterans 
Affairs, then the appellant should be 
afforded another personal hearing at the 
RO with representation from the Alabama 
State Department of Veterans Affairs if 
he so elects.

4.  The RO should readjudicate the 
appellant's claim for entitlement to 
service connection for residuals of a 
back or neck injury on the merits and in 
light of all of the evidence of record.  
If the action taken is adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations as well as reasons 
and bases regarding the denial of service 
connection on the merits rather than the 
denial of service connection on a new and 
material basis.  The appellant should 
also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board.

5.  The RO should send the veteran a 
statement of the case as to the issue of 
service connection for hearing loss on 
the merits in accordance with 38 U.S.C.A. 
§ 7105 and 38 C.F.R. §§ 19.29, 19.30.  If 
the appellant perfects his appeal by 
submitting a timely substantive appeal, 
then the RO should return the claim to 
the Board.


No action is required of the appellant unless he receives 
further notice.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



